                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                             UNITED STATES DISTRICT COURT                           October 09, 2018
                              SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                        §
                                                §
VS.                                             §   CIVIL ACTION NO. 1:17-CV-107
                                                §
GEORGE PUENTE, Jr.                              §

                                              ORDER

       On September 18, 2018, the United States Magistrate Judge issued a Report and

Recommendation (Doc. 21) on the United States’ Motion for Default Judgment (Doc. 12). The

Defendant, George Puente Jr. has not filed any objections.

       Where no party objects to the Magistrate Judge’s Memorandum and Recommendation,

the Court need only determine whether the Recommendation is clearly erroneous or contrary to

law. Quinn v. Guerrero, 863 F.3d 353, 358 (5th Cir. 2017).

       The Court has carefully reviewed the filings, the Magistrate Judge’s Report and

Recommendation, and the applicable law and finds the Report and Recommendation is not

erroneous nor contrary to law. Accordingly, the Court ADOPTS the Report and

Recommendation, and Plaintiff’s Motion for Default Judgment (Doc. 12) is GRANTED.

       It is ORDERED that default judgment is entered against George Puente Jr.:

       CDCS: 2017A51290:

       1. Principal                                          $2.075.10

       2. Interest (as of January 18, 2017)                  $66.40

       With prejudgment interest of 2.375% per annum ($0.13/day) from 1/18/2017 to date
       10/3/2018

       3. Attorney’s Fees                                    $550.00

       4. Service Fee                                        $95.00

       Total                                                 $2,786.50

       With post-judgment interest entered pursuant to 28 U.S.C. § 1961 and 40 U.S.C. § 3116.


1/2
      SIGNED this 9th day of October, 2018.


                                              _________________________________
                                              Fernando Rodriguez, Jr.
                                              United States District Judge




2/2
